Citation Nr: 1435092	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-14 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for residuals of gall bladder surgery, including chronic fatigue, liver cysts, chronic infections, spots on the lungs, hernia and calcium deposits on the aorta.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2011, the Veteran testified during a Travel Board hearing before a Veterans Law Judge, who has since retired from the Board.  A transcript of the hearing is associated with the claims file.  

In February 2012, the Board remanded the claim for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  

The Board has reviewed the Veteran's Virtual VA file and notes that an April 2014 Appellant's Post-Remand Brief from the Veteran's representative has been associated with the electronic file.  This document has also been associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in October 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who has since retired from the Board.  The Veteran was notified that the VLJ who had conducted the October 2011 hearing was no longer employed at the Board, and he was offered the opportunity to testify at another hearing before a VLJ of the Board.  See the May 2014 Board letter.  The Veteran returned the form requesting a video conference hearing.  Therefore, the case must be remanded in order to schedule the requested hearing, as scheduling of video conference hearings is within the province of the RO.  See 38 C.F.R. § 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge to be held at the RO.  Notify the Veteran and his representative of the date, time, and location of this additional hearing, and put a copy of this letter in his claims file or e-file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


